VOTO PARTICULAR
DEL JUEZ ASOCIADO SEÑOR MACLEARY.
Al documento que en este caso se le llama moción de desis-timiento es substancialmente una copia del que aparece en los casos Nos. 490 y 491. El Fiscal dice que desiste de la apelación interpuesta contra la orden de la corte de distrito dictada en 16 de agosto, 1912, ordenando que se registre un veredicto perentorio de absolución a favor del acusado Jesús Rodríguez, que es el apelado ante este tribunal. Las mismas observaciones preliminares que se hicieron en los casos Nos. 490 y 491, con respecto al método adecuado de desestimar las apelaciones que se interponen en causas criminales, son apli-cables a este caso.
En el presente caso el delito imputado se denomina extor-sión. Es en realidad lo que se conoce por chantage, y con-sistió en dirigir una carta anónima al perjudicado exigiendo que le remitiera la suma de $10, amenazándole con pegarle fuego a su casa si no le enviaba la expresada suma de dinero.
Los principales testigos del Pueblo fueron la hermana y cuñado del acusado, quienes evidentemente perjuraron al prestar sus declaraciones en el juicio y debieron haber sido condenados a pagar una multa por desacato. La persona a quien la carta iba dirigida había fallecido con anterioridad a la celebración del juicio, quedando la prueba reducida por tanto a su grado mínimo, y todas las probabilidades se mos-traban en el sentido de que no era suficiente para que pudiera fundarse en la misma un veredicto de culpabilidad. Si el Fiscal en su moción hubiera hecho una relación expresando todas estas cosas o la parte substancial de las mismas, enton-ces se hubiera concedido su moción sobre desistimiento de la apelación, si alguna hizo. Pero la corte inferior no debe orde-nar que se dicten veredictos absolutorios, excepto en aquellos casos que sean muy claros. La función del jurado es decidir *1053sobre los hechos en las cansas criminales, los que deberán sometérsele a sn consideración mediante las debidas instruc-ciones de ley, debiendo dejársele qne emita su veredicto acerca de la veracidad o falsedad de la prueba que haya desfilado ‘ante el mismo. Aun cuando yo hubiera estado conforme con el desistimiento de esta apelación de haberse presentado a la corte una moción en debida forma con tal objeto, sin embargo, tal como aparece el referido documento presentado por el Fiscal, no puedo estar de acuerdo con la resolución dictada. •